DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Stephen Lund on 4/8/2021.



 	For claim 3, please change “course” to “source”.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Bitoh (US 2015/0216284 A1).  In the Applicant’s independent claims 1 and 11, the reference of Bitoh does not teach:

For claim 1:  a strip of material containing curable nail polish in an uncured state; applying the strip of material to a nail of the user; and selectively curing an amount of the uncured nail polish using an energy source that emits energy for the selective curing.

For claim 11:   the nail polish applicator including a strip of material containing the curable nail polish thereon; an energy source configured to emit energy to selectively cure the curable nail polish; and a sensor operatively connected to the energy source.


  
Furthermore, Bitoh does not have a sensor operatively connected to an energy source used for curing the photocurable fluid.

Miller et al. (US 2018/0196342 A1) “Miller” teaches selectively curing nail polish, but neither teaches a nail polish strip nor a sensor operatively connected to an energy source for curing the photoresist applied as a nail polish.  

Therefore, neither Bitoh nor Miller directly anticipates or render the above underlined limitations obvious (to be used with other claimed limitations).


Terminal Disclaimer

The Applicants filing of a Terminal Disclaimer on 4/7/2021 has been approved.  The terminal disclaimer overcomes double patenting over Application 16/379,913 (US Patent 10750838).  Please refer to the Interview Summary. 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675